                 So Ordered.

Dated: December 8th, 2020
       1

       2

       3

       4

       5

       6
                                       IN THE UNITED STATES BANKRUPTCY COURT
       7                          IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
       8
              In re:
       9                                                     CASE NO. 20-01087-FPC11
              MICHAEL CHRIS WOLD
      10      PRISCILLA ARDINE WOLD                          CHAPTER11
      11
                                                             FINDINGS OF FACT AND CONCLUSIONS OF
      12                                                     LAW IN SUPPORT OF ORDER CONFIRMING
                                                             CHAPTER 11 PLAN
      13                          Debtor(s)
      14
                       THIS MATTER came before the Court for hearing on December 3, 2020, to consider
      15
            confirmation of the Debtors’ Second Amended Chapter 11 Plan of Reorganization (“Plan”). The
      16
            Court reviewed the files and records herein, heard argument of counsel and testimony of the Debtors,
      17
            and was fully advised in the premises. Based on the forgoing, the Court indicated it would confirm
      18
            the Plan, and requested that Debtors’ counsel prepare the Court’s written findings and conclusions
      19    and corresponding order. The Court hereby enters its findings of fact and conclusions of law in
      20    support of its Order Confirming Chapter 11 Plan:
      21               Each finding of fact set forth, to the extent it is or may be deemed a conclusion of law, shall

      22    also constitute a conclusion of law. Each conclusion of law set forth or incorporated herein, to the
            extent it is or may be deemed a finding of fact, shall also constitute a finding of fact.
      23
                       1.1    Jurisdiction. The Court has jurisdiction under 28 U.S.C. ᄿ 157 and 28 U.S.C. ᄿ 1334.
      24
                       1.2    Filing of Plan. On October 12, 2020, the Debtors filed their Second Amended Chapter
      25
            11 Plan (ECF No. 97).
      26
                       1.3    Modification of Plan. On November 19, 2020, a Modification of Second Amended
      27    Chapter 11 Plan and Certificate of No Adverse Effect was filed (ECF No. 114). A subsequent
      28    modification will be filed in conformance with the Court’s ruling on December 3, 2020.
             FINDINGS OF FACT AND CONCLUSIONS OF                      O VERCAST L AW O FFICES -NCW, PLLC
             LAW IN SUPPORT OF ORDER CONFIRMING                       23 South Wenatchee Avenue, Suite 320
             CHAPTER 11 PLAN - 1                                      Wenatchee, Washington 98801
                                                                      Telephone (509) 663-5588
           20-01087-FPC11          Doc 125      Filed 12/08/20     Entered 12/08/20 15:38:17         Pg 1 of 4
 1            1.4    Notice. On October 13, 2020, the Debtors caused a true and correct copy of the

 2    Second Amended Plan of Reorganization, Second Amended Order Setting Confirmation Hearing and
      Related Deadlines, and Ballot for Accepting or Rejecting Plan of Reorganization to be mailed to all
 3
      of the Debtors’ known creditors and interest holders of record. See Certificate of Service (ECF No.
 4
      103).
 5
              1.5    Objections. All objections and all reservations of rights that have not been withdrawn,
 6
      waived or settled, pertaining to confirmation of the Plan are overruled on the merits.
 7            1.6    Burden of Proof. As more fully set forth herein, the Debtors, as proponents of the
 8    Plan, have met their burden of proving each of the elements of sections 1129(a) and 1129(b) of the
 9    Bankruptcy Code by a preponderance of the evidence, which is the applicable evidentiary standard
10    for confirmation of the Plan.

11            1.7    Confirmation Hearing. On December 3, 2020, this Court held the hearing upon
      confirmation. In attendance where the following parties: Gary Dyer, United States Trustee’s Office,
12
      Geoff Groshong, Subchapter V Trustee, Lance Olsen, Attorney for Wells Fargo, Douglas Cushing,
13
      Attorney for Craft3, Gina Johnnie, Attorney for Julie Donnelly, and Jesse Baker, Attorney for JP
14
      Morgan Chase.
15
              1.8    Request for Status Conference. The Court requested a provision in the Plan providing
16    that any interested party may schedule a status conference to address any unresolved concerns with
17    the progress on the sale of the subject property upon ten (10) days written notice to the Debtors.
18            1.9    Plan’s Satisfaction of Confirmation Requirements. The Debtors’ Plan complies with

19    all confirmation requirements of a cramdown plan under § 1129(b) of the Bankruptcy Code as

20
      described below:
                     1.9.1     Section 1129(a)(1) and (2). The Plan complies with all applicable sections of
21
      the Code. No party has objected based upon these requirements.
22
                     1.9.2     Section 1129(a)(3). The Debtors have proposed the Plan in good faith.
23
      Section 1129(a)(3) requires that a plan be proposed in good faith and not by any means forbidden by
24

25    law.

26                   1.9.3   Section 1129(a)(4)-(6). To the extent these provisions apply to the Plan, they
27
      have been satisfied. No party has objected based upon the provisions of these subsections.
28
       FINDINGS OF FACT AND CONCLUSIONS OF                  O VERCAST L AW O FFICES -NCW, PLLC
       LAW IN SUPPORT OF ORDER CONFIRMING                   23 South Wenatchee Avenue, Suite 320
       CHAPTER 11 PLAN - 2                                  Wenatchee, Washington 98801
                                                            Telephone (509) 663-5588
     20-01087-FPC11       Doc 125     Filed 12/08/20     Entered 12/08/20 15:38:17         Pg 2 of 4
 1                   1.9.4   Section 1129(a)(7). This element is satisfied if each impaired claimant has

 2    accepted the plan or receives or retains under the Plan as much as it would under Chapter 7. After
 3
      deducting costs of sale, Debtors’ believe there would be a 10.6% distribution to unsecured creditors
 4
      in a Chapter 7. In contrast, the Plan pays priority creditors in full and pays general unsecured
 5
      creditors twelve percent (12%) over the term of the Plan.
 6

 7                   1.9.5   Section 1129(a)(8). The requirement of §1129(a)(8) is not applicable for a

 8    plan confirmed under §1191(b).
 9
                     1.9.6   Section 1129(a)(9). Section 2.2 of the Plan provides for full payment of
10
      priority tax claims in regular installment payments and because §1191(e) provides that payment of
11
      claims of a kind specified in paragraphs (2) and (3) of §507(a) of the Code in a plan may be
12

13    confirmed under §1191(b). Therefore, the Plan satisfies the requirements of section 1129(a)(9) of the

14    Bankruptcy Code, to the extent applicable.
15
                     1.9.7   Section 1129(a)(10). The Code requires that at least one impaired class accept
16
      the Plan. As indicated above, Classes 1 & 2 have accepted the Plan, thus this requirement is satisfied.
17
                     1.9.8   Section 1129(a)(11). To be confirmed, a plan must not be likely to be followed
18

19    by liquidation or the need for further financial reorganization, unless such liquidation or

20    reorganization is proposed in the plan. The Plan satisfies this requirement, as it provides for sale of
21
      real property in addition to reliance on Debtors’ disposable income to the extent necessary to make
22
      their Plan payments, and the Debtors testified at the confirmation hearing that they will be able to
23
      make all payments under the Plan.
24

25                   1.9.9   Section 1129(a)(12). Quarterly fees are not payable in Subchapter V cases. 11

26    U.S.C. §1190((a)(6)(A).
27
                     1.9.10 Section 1129(b). The Plan proposed does not discriminate unfairly and
28
       FINDINGS OF FACT AND CONCLUSIONS OF                   O VERCAST L AW O FFICES -NCW, PLLC
       LAW IN SUPPORT OF ORDER CONFIRMING                    23 South Wenatchee Avenue, Suite 320
       CHAPTER 11 PLAN - 3                                   Wenatchee, Washington 98801
                                                             Telephone (509) 663-5588
     20-01087-FPC11       Doc 125      Filed 12/08/20     Entered 12/08/20 15:38:17          Pg 3 of 4
 1    proposes to pay creditors pursuant to the stated liquidation analysis. The Plan is thus fair and

 2    equitable.
 3
             Presented By:
 4
                     OVERCAST LAW OFFICES-NCW, PLLC
 5
                     /s/ David A. Kazemba
 6                   David A. Kazemba, WSBA #48049
                     Attorney for Debtors
 7

 8    Approved as to Form and Electronically approved by the following:

 9    UNITED STATES TRUSTEES OFFICE
10    /s/ Gary Dyer
11    Gary Dyer, &6%$

12    SUBCHAPTER V
13    TRUSTEE /s/ Geoff
14
      Geoff Groshong, WSBA #6124
      Groshong
15    MCARTHY & HOLTHUS

16    /s/ Lance Olsen
17
      Lance Olsen, WSBA#25130
      Attorneys for Wells Fargo
18
      JORDAN RAMIS PC
19
      /s/ Douglas P. Cushing
20
      Douglas P. Cushing, WSBA #23392
21    Attorneys for Craft3

22    SHERMAN, SHERMAN, JOHNNIE & HOYT, LLP
23
      /s/ Gina Anne Johnnie
24    Gina Anne Johnnie, WSB #19189
      Attorneys for Julie Donnelly
25
      ALDRIDGE PITE, LLP
26

27    /s/ Jesse Baker
      Jesse Baker, WSBA#36077
28    Attorneys for JP Morgan Chase
       FINDINGS OF FACT AND CONCLUSIONS OF                  O VERCAST L AW O FFICES -NCW, PLLC
       LAW IN SUPPORT OF ORDER CONFIRMING                   23 South Wenatchee Avenue, Suite 320
       CHAPTER 11 PLAN - 4                                  Wenatchee, Washington 98801
                                                            Telephone (509) 663-5588
     20-01087-FPC11       Doc 125     Filed 12/08/20     Entered 12/08/20 15:38:17         Pg 4 of 4
